Citation Nr: 0102112	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  93-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation greater than 50 percent prior 
to December 11, 1996 for post-traumatic stress disorder 
(PTSD).

2. Entitlement to an evaluation in excess of the currently 
assigned 70 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1991 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's appeal was previously before the Board in 
October 1995.  The issues of entitlement to service 
connection for bilateral defective hearing, bilateral otitis 
media, and bilateral tinnitus were dismissed, and the issues 
of entitlement to a rating in excess of 30 percent for PTSD, 
a rating in excess of 10 percent for the residuals of an 
injury to the right toe, and a compensable rating for the 
residuals of a shell fragment wound to the left ankle were 
remanded.

Following the completion of the development requested by the 
October 1995 remand, the RO increased the evaluation for the 
veteran's PTSD to 50 percent, effective from August 2, 1991, 
and continued the 10 percent evaluation for the disability of 
the right great toe and the zero percent rating for the 
residuals of a shell fragment wound to the left ankle.  These 
issues were then returned to the Board for further appellate 
consideration.

A February 1999 decision of the Board denied entitlement to 
an evaluation in excess of 10 percent for the disability of 
the right great toe, and entitlement to a compensable 
evaluation for the residuals of a shell fragment wound to the 
left ankle.  The issue of entitlement to an evaluation in 
excess of 50 percent for PTSD was remanded again to attempt 
to obtain additional medical records, and to afford the 
veteran a VA examination.

Following the completion of the requested development, the 
evaluation for the veteran's PTSD was increased to 70 
percent, effective from December 11, 1996, in a July 1999 
rating decision.  The matter was then returned to the Board, 
which in a November 1999 decision, denied entitlement to an 
increased evaluation in excess of 50 percent prior to 
December 11, 1996 and denied entitlement to an increased 
evaluation in excess of 70 percent as of December 11, 1996.

Following a Joint Motion for Remand, in an order issued in 
May 2000, the Court vacated and remanded the Board's November 
1999 decision.  A copy of the Joint Motion and the Court's 
Order granting that motion is included in the claims folder.  


REMAND

The veteran contends, in essence, that he is entitled to an 
increased evaluation for PTSD.  

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  The Joint Motion 
mandated that further development and consideration of 
applicable regulatory and statutory provisions is required 
before this case can be decided on the merits.  

The veteran's employment was noted to be a full-time 
janitorial position after hours, which was an unsupervised 
and solitary position without interpersonal interaction.  The 
report from a September 1996 VA psychiatric examination was 
specifically found to refer to this employment as a protected 
work environment and concluded that the veteran was only able 
to work in a protected work environment.  Likewise, the 
report from a May 1999 VA psychiatric examination drew a 
similar conclusion that the veteran likely could not function 
in a more routine job.  The Joint Motion points out that it 
is not clear whether "protected work environment" does not 
equate to marginal employment under 38 C.F.R. § 4.16 (a).

The Joint motion questioned how the evidence failed to 
satisfy the criteria for a 100 percent evaluation under the 
old regulations regarding virtual isolation in the community.  
This evidence included findings from a VA psychiatric 
examination in September 1996, which noted a global 
assessment function (GAF) score of 45 and an opinion that the 
veteran was having serious to severe problems in all areas of 
functioning in his life and for all practical purposes he was 
socially isolated.  Similar findings were noted in the most 
recent VA psychiatric examination of May 1999, which noted 
that the veteran's PTSD symptoms caused very severe social 
and interpersonal disability, with a GAF score of 45.  

The Board notes that while this claim was pending, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000).  This law rewrites the 38 
U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.  

In light of the directives set forth in the Joint Motion, and 
in light of the amendments to the duty to assist provisions 
of 38 U.S.C. §§ 5100-5107 brought about by the VCAA, the 
Board finds that another remand is necessary.  

Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the claimant in developing 
the facts pertinent to the claim and in accordance with the 
Order of the Court, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The appellant should be informed that 
he is free to submit additional evidence 
and argument related to the issues on 
appeal.  

2.  The veteran should be afforded a 
social and industrial survey by the VA to 
determine whether his employment 
constitutes marginal employment pursuant 
to the provisions of 38 C.F.R. § 4.16 (a) 
(2000).  

3.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the nature and severity of the 
veteran's psychiatric impairment.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to the service-connected PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims folder, as well as 
a copy of this Remand, must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF), only as it 
relates to the veteran's service-
connected PTSD, and include a definition 
of the numerical code assigned.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  The RO 
must review the evidence of record and 
determine whether the evidence supports 
higher evaluations than those currently 
assigned for the veteran's PTSD for the 
periods prior to, and as of December 11, 
1996.  Regarding the veteran's employment 
situation, the RO should determine whether 
or not the veteran's employment fits the 
criteria for marginal employment pursuant 
to 38 C.F.R. § 4.16 (a) (2000).  The RO 
should also consider whether the veteran's 
symptoms are shown to otherwise meet the 
criteria for higher evaluations under the 
old regulations and new regulations, to 
include a consideration as to whether his 
PTSD symptoms essentially result in 
virtual isolation in the community.  If it 
is not shown that the veteran's employment 
meets the criteria for marginal 
employment, or that the veteran's symptoms 
result in virtual isolation in the 
community or otherwise are not shown to 
warrant higher evaluations than those 
currently assigned, adequate reasons and 
bases must be provided in compliance with 
Mittleider, supra and Shoemaker, supra.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For 

further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





